Fourth Court of Appeals
                               San Antonio, Texas
                                    December 8, 2017

                                   No. 04-16-00502-CR

                                  Antonio R. FLORES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0432
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court